l   .   755
                                                             .




6    *
                  OFFICK OF THE ATTORNKYQENKRAL   OF TKXAB
i         l

                                  AUSTIN
:
    C-C.-
    Axmmlsv
          omluu
      “par the puPpoov of Pc4llotln~pub110 crohool
intorort md vqualislng t E6 educatiaual opportm-
itios afforded by the Bttrto to all ahfldxn of
echol&sMo age vithin the State, there $8 berGby
appropriated out of the Qonoral RevenueRnd 31x
willim, Ei&t HundredTvMty-five      ‘i’housanb,Ri&ht
Ilundrodand %mnty-seven Dollar8 (66,&5,627), or
so wuohthereof 80 my be noceseary for the who01
year ending Au&uat 51, 1940, and Six IGillion, Eight
Hmdred Twenty-five Phous3nd, Eight limdred Twenty-,
wovenDollara ($6,825,&7), or 80 mob thereof 83
my be neoossarg for tho ochool yonr or&n& A\cuat
31, lg%l; to be allotted and expmdsl by ths State
Superintendent of Public Tnstrmationth~ou$~ the
Mrootor of Equaliestion In the Btate Dqsrtzent
of Rducotlon a& under the eupamrSslanend advzice
 tf*t%espyial S#nt .S@olatlve Advisow Cotittee ,
        ,
    hd&n’l6     of the JLot reads   Zn pwt   ~3 fol1ow:




~pportlcuw~t~ are nov trammltted. The aount
of’nomy wanted for each type of aid exoopt high
school tuitior! ohall be set uz)CUJ
                                  a amarnto an..
    tfOAOr4blO
             t , 8, Mmblv,     P8@   )


                 Aoobrdlng to the oral tiforztatlon you he?v aven
       w, 8lsaoe rvoelY    you* lottop, the 8Ohool district In ques-
       f&n is m iadopenL”8ent district end has mm thw ono but&&
       fifty (150) scholast~oe. 9hareSore, tbo depository for aaid
,,,... sohool im beon aeleotetl under tho provlslms of Art&lo
   . H@2, Vemon’B Annotated Reviood Civil Statutes of Texas,
       yhlch made ln part as follovot
                     o + *‘* Bsld bad shall bo payable to the
              pm&dent of the boa%%d     aad hlo BUCCQBDO~O 9.n of-
              Ploo coadltlonod for the faithful disohercs of
              the droatmwr~~ duties md tho paymentof tho
              fwda roceivod by hLa upon the &aft of the proel-
       l      dent of the school board &am upon ow.?er, duly
              entered, of’ the board of tmatooa, Soid bond
              ahall be furthor oonditiomd that tho treasurer
               shall safely keep end faithfully disburse cell
               had8 ocmbg i&o hi8 hmdo 03 frewure~, s?d
               shall feltiif%lly pay ova- to his suooesaor all
              balencos reM.nlng 2n hlo Muds, It shell bo
               approved by tho school board Aud the State I%=
               partmmt of Educrrt&nshall be notified of ths
               treasurer by the presldmt of the oohool bawd
               flllng 8 oopy of said bond In said deyartzxnt.
               Sf the oustodiau of the fmds of any Indqxmdont
               echool district to vhioh this Artlole applies hss
               heretofore been deslmated as 8 dmoalto. , in-
               atead of a treasurer, the govorntig-4 o*y of such
               district my amtinuo to use the mm depository
               and this Artlole shall. covera to the 8aia3 extclrt
               a8 If the mm tI?efXWOPvas used.’ (UAdePScOr-
            .ln~0ur8)                                                w
                      As the aRw?Al Aid Appi*o-;lHatimBill” provillas. that
     (Lvarrant for said money shall he trmmitted to the doposj.t,org,
     lttyon           the ~uestlon aa to vhnt 1s noat by the tom VW-
              .     In 34 kcc. SUP, 636, it seysa
                                       ‘.’
                      “A state, mn%cip~l, eowty, dLatrZot or
                school- varrant is cm tlstruzent, &enorally In
                the form of a bill of ‘exohmge or OTder, drwn
                by on offlccv upon tha porson hW.nS charge of
                tha pllblio fundo, dlr*cot2n&hilt to pa3 cn mount
                of nomy spcclf~od to the porzon nawd, or hiu
                   ;#

                         :
                                                                                .
                                                                            .




              order, or to bearor. In eubsttmoe vonents &no
              mere posdusu to piy the ataovnt 8pimiflod~ they
              mo not bonds, nor we thsy nogotiablo lmtru-
              umats ; they 0%‘~only Dr- taoie wldanco of CQ
. .~...       tidobtedness, serving 8s 4 oonvonient nodo of   :
              oonduotw the DubliObuslneeooe e * ’
                    9he questdon nw before us is vhot euthoxit dooo
          the depooitory bank hwe with referenoe to these ruraf aid
          vwranta. Ho thJnk that authority 50 deteanod by Article
          2832, Y,A.O.S., quoted ln pert abow, A c-t.     ~;r th8t quea-
          tuu in 37 TOX,Jur.m6, qrut
                    %hen the Dohool tids bavo bbsentiwmd over
               to rmd acooptod by tiio deyoaltory ho booones 1iS-
               ble for their Dai’ekecptig, propor dieburamat
               kwd roturn SneoSsares they hwe not bzm exbcnded.
               l?o must DOl?fOXZl
                               tho dUt?ei
               required of hi& and hs lo
               lav for my mieepplloatlon
                      It la ohm? mdeP t!;!letcmm Of the ‘Rural Aid App~o-
          pxl8t5on Dill” th3t the W3~zwt;must be sat to the dopositorjr,
          The dqxsitorg aots 00 cuch uzxlor the coi~dlt~ons of its bond,
          and tho bmd is conditlo~sd for “the pqnent of the f’unds PO-
          c&rod by hip (the dopoaitory) up the draft of the president
          of the school bawd,” and It lr .:fwther conditioned th8t the
          treaswez, (the dapooitory) shall safely keep and faithfully
          dlsbwse all funds ccmlz~ginto hia hamls OS trewmrer, end
          ahall faithfully pay over to hie succos9oru ol.lbalancos xi-
          rsinin~ 3.nhis hnnds.” Ife are .uuablo to fiad any authority,
          statutory or othorviao, for the d9posltoPy to dispose of%wal
          aid vwrants . The dcposltoi+y is a:uthoPizedto p3y out tha t
          funds received by it upo!rthe proper autho2iwtim of the
          Uchool bosxd, but thwo lo no pXoViDiOnfOP doing mythinS
          ill th the wrr~t . They wo only nevldenoeDof tidobtcjneae*
          that must be hold by tho depository unt%l acridvcwants -8
          prrld by the State.
                    He have been wnble to find any Teas a&ellatD
           oowt c&30 OesUn~ vith thiD p%i’ticulc.r quootim. He find
           an mnlo~ous oituation In the co30 of ut8tO vnrrmts issued

                         ..
                                                                 z--   ma



       ?hor8ble   9,              Potjo 3
                        II,orlrablo,


       toa     nt the offhem’ utia&!y   fd &a V8rms OOZEIt~O8 8S
            32 lu 8ootbn 68, Artiolo 39120, Vernon’s hnnotatod
       f$%d    Ofvil 8tatUte8 of l'oxasj and in Attme    Oemral:s
. ..   Opluion no. O-lO!$ (Oonfaronoo Oginlon No. 30933 , doted July
         , ZC,40,thl8 dopartmnt held that those ?#axxsntsCould not
       Li oold at a dl8OOuiatby the CCmrl8oloaers’Oowt, and In
       th8t OpMcm St vas said1
                  519.faU to fFnd any author$ty, ezpresssd OF
             implied, SUthOxiZla(:the COmty to tiso~~mt it8
             ovn varawkts 3.npaymat of oomty obli@tion, and
       .     vltbout le@olative suthority it my not discount
             8tbto v8xrants La pqment of its obligation.'
                 St ia 0~3 ooslc~u8lonthst the depository ba.+ oaniiot
       be reqtirod to relo3so the wrrant In questian ias Ioag 8s ft
       FeWlno the ~0~~1dopositoi'y for the dJ.8ta'iot.J ft i0 0180 O\LF
       ocmolwica  thilt t&o school bard doer, not have authority to
       duoount oaid vammts, ad thorofore neither the depository
       bmk no&-any othm bank or pemon hm suthoritp to pzmhnm
       SCld varxant at a ti8COWlt. B&d depoaltoiy bml:, and its OWL
       0083OZ',.&llyhove outho~$t$ to keep said S%mt8 %ntheir
       ouotody \t?til the State ~ya thea the a&o&t of amtworo?rmmt-
       ed bp the varrPr)t, cad tbon tho dopooitoi*y nwt aocouot for ell
       of 8aid smog, tO-Vit,   an mOMt OS non9p OquiV'alentt0 the
       f8oe value of the varrant. If St SC%118to 00 aooynt fox said
       yggy Sn Nl,      it would be liable to the aah   dr8tFiOt on lto
            .
                                               Yaws   wry   ta!iuy-         ;
                                            ATTOFSfEY
                                                    G??iBRAL03'FiXAS




                          .